Citation Nr: 1007619	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  04-16 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 17, 
2001, for nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1970 to February 
1972.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Procedural history

The Veteran's original claim for entitlement to nonservice-
connected pension was received by the RO on April 11, 1988.  
In rating decisions dated September 1988 and December 1988, 
the RO denied the pension.  The Veteran disagreed in a 
February 1989 notice of disagreement (NOD).  No statement of 
the case (SOC) was issued in response to the NOD.

Subsequently, the Veteran submitted several statements 
claiming that he was entitled to nonservice-connected pension 
benefits.  These statements were treated as new claims and 
were denied in November 1991 and December 1994 rating 
decisions.  No NOD is of record for either the 1991 or 1994 
rating decision.

In a March 2003 decision, the RO granted nonservice-connected 
pension benefits effective September 1, 2002.  The Veteran 
disagreed with the effective date and perfected an appeal.  

In a December 2005 decision, the Board remanded the claim for 
further development in light of a recent change in applicable 
statute and regulations.

In a March 2009 decision, the RO granted an earlier effective 
date for nonservice-connected benefits of September 17, 2001, 
the effective date of 38 U.S.C.A. § 1502 (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The issue on appeal is entitlement to an effective date 
earlier than September 17, 2001, for nonservice-connected 
pension benefits.  The Veteran contends that because his 
claim has been pending since 1988, he is entitled to pension 
benefits from the date of his claim pursuant to 38 C.F.R. 
§ 3.400 (2009).  The Board notes that in the March 2009 
supplemental statement of the case (SSOC), the RO's analysis 
begins by stating that the Veteran was "denied entitlement 
to nonservice-connected pension and informed of that decision 
on December 21, 1994."  The SSOC essentially makes clear 
that the Veteran's entitlement to pension benefits arose with 
the liberalizing effect of the 2001 revision to 38 U.S.C.A. 
§ 1502.  Specifically, that because the Veteran had been 
found to be disabled by the Social Security Commissioner, he 
was entitled to pension benefits under § 1502 and 38 C.F.R. 
§ 3.3.  The RO then determined that pursuant to 38 C.F.R. 
§ 3.400(p) and 38 C.F.R. § 3.114, the Veteran's earliest 
effective date was the date the liberalizing statute and 
regulation became effective: September 17, 2001.

The flaw in the SSOC's analysis is that it fails to consider 
the fact that no SOC is of record following the Veteran's 
February 1989 NOD.  Pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a NOD initiates appellate review in the VA 
administrative adjudication process.  Moreover, 38 U.S.C.A. 
§ 7105(d)(1) provides that once a NOD is timely filed, the RO 
is required to either resolve the disagreement or issue a 
SOC.  See also Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  

The Board acknowledges that the record indicates that the 
Veteran did not maintain a current address for several 
periods during the pendency of the claim and did not appear 
for at least two scheduled VA medical examinations in 1988.  
However, the record is clear that the Veteran did perfect his 
appeal to the extent that he submitted a February 1989 NOD.  
Thus, VA was obligated to issue a SOC.  Moreover, there was 
no finding that the Veteran abandoned his claim prior to 
1994, and in any case, such abandonment would not absolve VA 
of issuing an SOC in response to the outstanding NOD.  For 
those reasons, the record establishes that the Veteran's 
April 11, 1988, claim is still pending.

During the long pendency of the Veteran's claim, Congress 
enacted the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The VCAA includes an enhanced duty on the 
part of VA to assist claimants in the development of their 
claims.

Under 38 C.F.R. § 3.400, the effective date of a claim for 
pension benefits is the date VA receives the Veteran's claim 
or the date of entitlement, whichever is the later.  
38 C.F.R. § 3.3 (2009) provides that VA will pay a pension to 
Veterans who served for a period of 90 days or more in the 
Vietnam era and is permanently and totally disabled from 
nonservice-connected disability not due to the veteran's own 
willful misconduct.  Section 3.3 further defines when a 
veteran is considered to be permanently and totally disabled:

For purposes of this paragraph, a veteran is 
considered permanently and totally disabled if the 
veteran is any of the following:

(1) A patient in a nursing home for long-term care 
because of disability; or

(2) Disabled, as determined by the Commissioner of 
Social Security for purposes of any benefits 
administered by the Commissioner; or

(3)  Unemployable as a result of disability 
reasonably certain to continue throughout the life 
of the person; or



(4) Suffering from:

(i) Any disability which is sufficient to 
render it impossible for the average person to 
follow a substantially gainful occupation, but 
only if it is reasonably certain that such 
disability will continue throughout the life of 
the person; or

(ii) Any disease or disorder determined by VA 
to be of such a nature or extent as to justify 
a determination that persons suffering from 
that disease or disorder are permanently and 
totally disabled.

See 38 C.F.R. § 3.3(a)(3)(vi(B) (2009).

As noted above, the criteria that a determination of the SSA 
that a veteran is disabled will satisfy a critical elements 
of 38 C.F.R. § 3.3, was made effective by Congressional 
action on September 17, 2001.  Prior to that time, a Veteran 
had to be determined to be either in long-term nursing home 
care, unemployable as a result of a life-long disability or, 
disabled and unable to follow substantially gainful 
employment.  See 38 U.S.C.A. § 1502 (1976, 1990, 1991).  

In this case, the medical evidence of record from which a 
determination of unemployability can be made is sparse.  The 
record essentially contains evidence that the Veteran 
received a gunshot wound to the abdomen in 1981 and received 
gunshot wounds to the chest and head in 1983.  A June 1988 
civilian hospital report shows a diagnosis of deep vein 
thrombosis of the left leg and a history of right leg 
phlebitis treated by a regimen of blood thinning drugs.  A 
January 1991 VA drug rehabilitation medical examination shows 
the Veteran complained of leg weakness and interim swelling 
of the legs.  The examiner noted normal lower extremities, 
extensive superficial varicosities of the right abdominal 
wall, and a normal gait.  March 1994 VA alcohol 
rehabilitation medical examination records show that the 
Veteran's problem with alcohol use was "causing problems 
with relationship and with job."  The examiner noted the 
Veteran stated he had a work history with industrial 
cleaners, but was then currently unemployed.  The Veteran was 
reported to have stated that he had been on Coumadin for 
phlebitis "but is not taking at the present time."  The 
Veteran complained of occasional headaches, occasional pain 
at the site of the abdominal gunshot wound, and pain in both 
legs.  The examiner noted no edema of the lower extremities, 
no calf tenderness and no motor or sensory deficits.

The record also includes an April 2007 SSA document 
indicating that the Veteran received SSA benefits from August 
1983 to May 2003.  The medical evidence includes civilian 
medical records from 1981, 1983-84 and 1988.  In an April 
1994 statement, the Veteran stated that "insofar as I know 
all treatment reports have been released or sent to you in 
1993."  

In sum, after reviewing the entire record, the Board observes 
in view of the nature of the Veteran's physical maladies, 
there are likely medical records available for inclusion in 
the Veteran's VA claims folder which may pertain to a 
determination of entitlement to pension benefits from the 
date of his claim in April 1988 through to September 17, 
2001.  Under the requirements of VCAA, VA has a duty to 
assist the Veteran in developing his claim which includes 
obtaining medical records which may support his claim.  
Additionally, it appears that the Veteran may have been 
employed for periods after April 1988, although it is unclear 
from the record when the Veteran last worked; the Board notes 
that the original claim form VA Form 21-526 dated April 11, 
1988, indicated that he had worked for Dyna Power Kleen for 
an undated 6 month period.

In addition, after completion of assisting the Veteran to 
obtain relevant records, the Board observes that it is 
incumbent upon VA to provide a medical determination of 
disability.  Given the long term of this claim, it is beyond 
the ken of a lay person to determine disability based on the 
record and a medical practitioner may be able to provide 
light as to the employability of the Veteran between April 
1988 and September 2001.



Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in 
writing and request that he identify any 
medical treatment or medical providers he 
may have seen after April 1988.  VBA 
should also request that the Veteran 
provide information regarding any 
employment he may have held since April 
1988.  Any response from the Veteran shall 
be associated with the Veteran's VA claims 
folder.  Any records or source of records 
identified by the Veteran shall be 
developed and any records obtained shall 
be associated with the Veteran's VA claims 
folder.

2.  VBA shall contact Social Security 
Administration and obtain any medical 
records and medical or social assessments 
of disability pertaining to the Veteran 
that are not already of record.  Any such 
records received shall be associated with 
the Veteran's VA claims folder.

3.  After completion of the foregoing, VBA 
shall provide the Veteran's VA claims 
folder to an appropriate VA medical 
practitioner who shall review the 
Veteran's claims folder and provide an 
opinion whether it is at least as likely 
as not that at any time between April 11, 
1988, and September 17, 2001, the Veteran 
had a disability or disabilities rendering 
him incapable of following substantially 
gainful employment and, if so, whether it 
is at least as likely as not that the 
disability or disabilities were reasonably 
certain to continue throughout the 
Veteran's life.  If the examiner 
determines that such an opinion or 
opinions can not be provided without 
resort to mere speculation, the examiner 
shall explicitly state why such is the 
case.  The examiner's written report shall 
be associated with the Veteran's VA claims 
folder.


4.  Following completion of the foregoing 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claim for entitlement to a date 
earlier than September 17, 2001, for 
nonservice-connected pension benefits.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


